EXHIBIT 10.15

NICHOLAS FINANCIAL, INC.

2015 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD

[Name]

[Address]

Dear                                         :

You have been granted a Performance Share Award for shares of common stock of
Nicholas Financial, Inc. (the “Company”) under the Nicholas Financial, Inc. 2015
Omnibus Incentive Plan (the “Plan”) with the following terms and conditions:

 

Performance Period:

                       , 20     through                     , 20    

Performance Criteria:

  

You will earn a number of Shares based on the Company’s achievement of the
Performance Goal at the end of the Performance Period as follows:

 

  Achievement                              Number of Performance Shares Earned

      % of Target

      % of Target

Target

      % of Target

      % of Target

   The “Target” Performance Goal for the Performance Period is
                                                         .   

If your employment or service terminates prior to the end of the Performance
Period due to death or Disability, you will be eligible to receive a number of
Performance Shares equal to the number of shares specified above assuming the
Target Performance Goal had been met, multiplied by a fraction, the numerator of
which is the number of days that have elapsed since the first day of the
Performance Period to the date of your termination, and the denominator of which
is equal to the number of days in the full Performance Period. For this purpose,
“Disability” means that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, as determined by the
Administrator.

 

If your employment or service terminates prior to the end of the Performance
Period for any other reason, this Performance Share Award will terminate in full
on the date of such termination and you will not earn any Performance Shares.



--------------------------------------------------------------------------------

Issuance by Certificate

or Book Entry:

   As soon as practicable (but in no event later than 2  1⁄2 months) after the
end of the Performance Period, the Company will issue your earned Performance
Shares in your name in certificated form or by book entry. If, however, you
terminate employment or service due to death or Disability, the Company will
issue your earned Performance Shares in certificated form or by book entry as
soon as practicable (but in no event later than 2  1⁄2 months) after the date of
your termination.

Rights as Shareholder:

   You will not be deemed for any purposes to be a shareholder of the Company
with respect to any of the Shares subject to this Performance Share Award unless
and until earned Performance Shares have been issued to you in certificated form
or by book entry. Accordingly, until such issuance, you may not exercise any
voting rights and you will not be entitled to receive any dividends, dividend
equivalent payments or other distributions with respect to the Shares subject to
this Performance Share Award.

Change of Control:

   Upon a Change of Control, the Performance Shares will be treated as set forth
in the Plan.

Transferability of

Shares:

   By accepting this Performance Share Award, you agree not to sell any Shares
acquired under this Performance Share Award at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale.

Tax Withholding:

   To the extent that the Performance Shares result in income to you for
Federal, state or local income tax purposes, or the Company is otherwise
obligated to withhold amounts in connection with the Performance Shares, you
shall deliver to the Company at the time the Company is obligated to withhold
taxes in connection with such receipt, such amount as the Company requires to
meet its withholding obligation under applicable tax laws or regulations, and if
you fail to do so, the Company has the right and authority to deduct or withhold
from other compensation payable to you an amount sufficient to satisfy its
withholding obligations. You may satisfy the withholding requirement, in whole
or in part, by electing to have the Company withhold for its own account that
number of Performance Shares otherwise deliverable to you having an aggregate
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold in connection with the
vesting of such Shares. Your election must be irrevocable, in writing, and
submitted to the Secretary of the Company before the date the Shares are
distributed. The Fair Market Value of any fractional Share not used to satisfy
the withholding obligation (as determined on the date the tax is determined)
will be paid to you in cash.



--------------------------------------------------------------------------------

Recoupment:

   This Performance Share Award shall be subject to any recoupment or clawback
policy that is adopted by, or any recoupment or similar requirement otherwise
made applicable by law, regulation or listing standards to, the Company from
time to time.

Miscellaneous:

  

•    This Performance Share Award may be amended only by written consent signed
by you and the Company, unless the amendment is not to your detriment or the
amendment is otherwise permitted without your consent by the Plan.

 

•    The failure of the Company to enforce any provision of this Performance
Share Award at any time shall in no way constitute a waiver of such provision or
of any other provision hereof.

 

•    In the event any provision of this Performance Share Award is held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remaining provisions of this Performance Share
Award, and this Performance Share Award shall be construed and enforced as if
the illegal or invalid provision had not been included in this Performance Share
Award.

 

•    As a condition of the granting of this Performance Share Award, you agree,
for yourself and your legal representatives or guardians, that this Performance
Share Award shall be interpreted by the Administrator and that any
interpretation by the Administrator of the terms of this Performance Share Award
and any determination made by the Administrator pursuant to this Performance
Share Award shall be final, binding and conclusive.

 

•    This Performance Share Award may be executed in counterparts.

This Performance Share Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Performance Share
Award and definitions of capitalized terms used and not defined in this
Performance Share Award can be found in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS PERFORMANCE SHARE AWARD, YOU

AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE

PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN AND THE

PROSPECTUS DESCRIBING THE PLAN.

 

NICHOLAS FINANCIAL, INC.     By:           Name:       Recipient Title:      